{¶ 36} I concur with the court's finding that Banks' offenses were not allied offenses of similar import for purposes of sentencing, but write separately to note my inclination to find that Banks waived the right to contest the issue on appeal by negotiating the plea. When Banks agreed to the plea bargain, he made himself accountable for all the consequences of that plea, including sentencing. Banks did not ask the court to vacate his plea on grounds that misinformation about his sentence rendered his plea involuntary, he simply asked the court to reconsider its refusal not to merge the rape and kidnapping offenses. Indeed, Banks did not bother to file a transcript of plea hearing in his first appeal. If Banks had any doubts about the court's ability to find his offenses separate and distinct for purposes of sentencing, he should have clarified those doubts before pleading guilty. While only the court, not the parties, can merge separate offenses for sentencing, the parties can negotiate a plea in such a way as to prevent that issue from being before the court. Banks failed to do this and now must be held to have waived the right to contest it on appeal.